Exhibit 99.1 Gregory J. Larson, Chief Financial Officer Bret D.S. McLeod, Senior Vice President 240.744.5216 Gee Lingberg, Vice President NEWS RELEASE HOST HOTELS& RESORTS, INC. REPORTS SOLID RESULTS FOR 2016, ANNOUNCES SHARE REPURCHASE PROGRAM AND THE ACQUISITION OF THE DON CESAR BETHESDA, MD; February22, 2017 – Host Hotels& Resorts, Inc. (NYSE: HST) (“Host Hotels” or the “Company”), the nation’s largest lodging real estate investment trust (“REIT”), today announced results of operations for the fourth quarter and the year. James F. Risoleo, President and Chief Executive Officer of Host Hotels, stated: “We are pleased with the Company’s solid fourth quarter and full year 2016 results, including meaningful year-over-year growth in diluted EPS and Adjusted FFO per share, reflecting outstanding work and successful execution by the talented employees of Host Hotels. This is a great company that is well-positioned for continued success, and as we move into 2017, we look forward to strengthening our culture, empowering employees, and streamlining decision-making to make the Company more nimble in order to accelerate growth and value-creation.” Operating Results (in millions, except per share and hotel statistics) Quarter ended December31, Percent Year ended December31, Percent Change Change Total revenues $ 1,337 $ 1,326 0.8% $ 5,430 $ 5,350 1.5% Comparable hotel revenues (1) 1.9% 2.8% Net income (22.4)% 36.5% Adjusted EBITDA (1) 1.2% 4.4% Change in comparable hotel RevPAR: Domestic properties 2.1% 2.5% International properties - Constant US$ (9.5)% 7.8% Total - Constant US$ 1.7% 2.7% Diluted earnings per share (22.7)% 37.8% NAREIT FFO per diluted share (1) 10.8% 13.4% Adjusted FFO per diluted share (1) 5.1% 9.7% NAREIT Funds From Operations (“FFO”) per diluted share, Adjusted FFO per diluted share, Adjusted EBITDA and comparable hotel results are non-GAAP (U.S. generally accepted accounting principles) financial measures within the meaning of the rules of the Securities and Exchange Commission (“SEC”). See the Notes to Financial Information on why the Company believes these supplemental measures and other non-GAAP financial measures identified in this press release are useful, reconciliations to the most directly comparable GAAP measure, and the limitations on the use of these supplemental measures. GAAP Operating Performance “We saw outstanding margin improvement in both the fourth quarter and full year,” said Gregory J. Larson, Executive Vice President and Chief Financial Officer. “This was primarily driven by a combination of productivity improvements that have resulted from our continued time and motion studies at our larger properties, excellent food and beverage cost management from our operators and lower utility costs that are partially a result of the energy initiatives we have implemented over the last several years.” • Net income decreased $37million for the fourth quarter resulting from a decrease in gain on sale of assets and equity in earnings of affiliates which was partially offset by a decrease in debt extinguishment costs. For the full year, net income increased $206million, primarily due to the $158million increase in gain on sale of assets, operating profit growth and a reduction in interest expense, which included $41 million of debt extinguishment costs in 2015 that did not repeat in 2016. The improvement in RevPAR helped drive GAAP operating profit margin growth of 40 basis points and 80 basis points for the quarter and the full year, respectively. • Diluted earnings per share decreased by 22.7% and increased by 37.8% for the quarter and the full year, respectively, as a result of this activity and the repurchase of approximately 14 million shares in 2016 and 52million shares over the past 20 months. • Total revenues increased 0.8% for the quarter and 1.5% for the full year. The growth was driven by rooms and food & beverage revenue, partially offset by lost revenue from hotel dispositions. Additional Key Company Metrics • Comparable hotel EBITDA improved $14million, or 4.3%, for the quarter and $75million, or 5.8%, for the full year driven by strong comparable hotel EBITDA margin improvement of 65 basis points for the quarter and 80 basis points for the full year. Group performance drove comparable revenue growth of 1.9% and 2.8% for the quarter and full year, respectively. The full year comparable hotel EBITDA margins exclude the $12 million gain from the business interruption proceeds received due to the 2010 Deepwater Horizon oil spill. However, the gain is included in Adjusted EBITDA discussed below. • The improvement in comparable hotel EBITDA led to an increase in Adjusted EBITDA of $4 million for the quarter and $62million for the full year, despite a net reduction due to property transactions, including the European joint venture’s 2015 hotel dispositions. • Comparable RevPAR on a constant dollar basis improved 1.7% for the quarter due to a 0.6% increase in average room rate and an 80 basis point increase in occupancy to 75.0%. For the full year, comparable RevPAR on a constant dollar basis increased 2.7%, driven by a 1.0% increase in average room rate and a 130 basis point increase in occupancy. For both the fourth quarter and full year, RevPAR growth was driven by strength in group demand. However, the growth in group business was partially offset by a decline in corporate transient business, due to weakness in business travel during the year. • Comparable RevPAR at the Company’s domestic properties improved 2.1% for the quarter. The San Diego, Phoenix, Los Angeles and Washington, D.C. markets outperformed the portfolio during the fourth quarter, with RevPAR increases of 12%, 8.3%, 8.1%, and 7.8%, respectively. The Company’s Houston and Florida properties lagged the portfolio, with RevPAR decreases for the quarter of 4.9% and 4.7%, respectively, as both markets were affected by increased supply. For the full year, the Company’s comparable RevPAR for its domestic properties increased 2.5%. • On a constant dollar basis, RevPAR at the Company’s comparable international properties decreased 9.5% in the fourth quarter primarily as a result of the 22% decrease in the Company’s Latin America markets due to political uncertainty and continued Zika virus fears in Brazil. For the full year, RevPAR for the Company’s comparable international properties increased 7.8%, primarily due to the 15.2% increase in the Latin America market, which benefited from the Summer Olympic and Paralympic games in Rio de Janeiro. • As a result of the improvements in operating results described above and the Company’s share repurchase program, described below, Adjusted FFO per share increased 5.1% and 9.7% for the quarter and full year, respectively. Capital Allocation On February 16, 2017, the Company purchased the Don CeSar and Beach House Suites complex in St. Pete Beach, Florida for $214million. The Don CeSar will be operated as an independent hotel and managed by Davidson Hotels & Resorts. The beachfront resort known as “The Pink Palace” has been recognized for excellence by Historic Hotels of America, with 347 rooms and suites along the Florida Gulf coast, award-winning dining options and over 38,000 square feet of meeting space. The resort’s distinct and historical architecture, combined with its unprecedented beach location, make it an ideal hotel for leisure, corporate, and social groups. Additionally, the purchase will be treated as a like-kind exchange with the disposition of the JW Marriott Desert Springs Resort & Spa, discussed below.
